Citation Nr: 1454996	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for residuals of left hand surgery under 38 U.S.C.A. § 1151.

2.  Whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for a deviated nasal septum.

3.  Entitlement to service connection for left hand arthritis, secondary to residuals of left hand surgery.

4.  Entitlement to service connection for a respiratory disorder secondary to the deviated nasal septum.

5.  Entitlement to service connection for a right knee disorder to include arthritis of the right knee.

6.  Entitlement to an earlier effective date for the grant of service connection for an anxiety disorder.

7.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.

8.  Entitlement to service connection for a sleep disorder, including as secondary to a service-connected disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 
 
A review of the Virtual VA electronic claims file reveals a July 2014 appellate brief.  The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file. The Veterans Benefits Management System paperless claims processing system contains no documents for this appeal.

In the Veteran's January 2009 statement, the Veteran contends that her deviated nasal septum is a result of surgery at the VA in 2000.  It appears that she is claiming compensation under 38 U.S.C.A. § 1151 for residuals of that treatment.  Additionally, in a June 2011 statement, the Veteran claimed service connection for a left knee disorder, a left ankle disorder, a low back disorder, and bone spurs of the feet.  As these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an increased rating for an anxiety disorder and service connection for a right knee disorder to include arthritis, a sleep disorder and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2008 Board decision denied the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of left hand surgery arising from VA treatment. The Veteran did not appeal this decision.  This decision is final.  

2.  Additional evidence received since the May 2008 Board decision is new, as it was not previously of record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151, and does not raise a reasonable possibility of substantiating the claim.

3.  A January 2003 rating decision denied service connection for a deviated nasal septum.  The Veteran did not appeal this decision or file new and material evidence within one year.  Therefore, this decision is final.  

4.  Additional evidence received since the January 2003 rating decision is new as it was not previously of record, but does not relate to an unestablished fact necessary to substantiate the merits of a claim of service connection for a deviated nasal septum.  
5.  Arthritis of the left hand was not incurred in service, nor is it secondary to a service connected or other disorder for which the Veteran is entitled to compensation.

6.  In a rating decision of November 1997, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD) due to a personal assault. The Veteran did not perfect an appeal of this rating decision.

7.  The Veteran's reopened claim for service connection for an acquired psychiatric disorder was received no earlier than March 2, 2002. 


CONCLUSIONS OF LAW

1. A May 2008 Board decision denying the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of left hand surgery at the VA is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2. Since the May 2008 Board decision, new and material evidence has not been received with respect to the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of left hand surgery; therefore, this claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The January 2003 rating decision denying service connection for a deviated nasal septum is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

4.  New and material evidence has not been submitted, and the claim of entitlement to service connection for a deviated nasal septum is not reopened. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2014).

5.  Service connection is not warranted for arthritis of the left hand. 38 U.S.C.A. §§ 1110, 1112, 1116, 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

6.  Entitlement to an effective date prior to March 2, 2002 for the award of service connection for an anxiety disorder is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5110, 7105 (West 2002); 38 C.F.R. 3.400 (2014).


EASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

November 2008 and June 2010 letters satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Specific to the previously denied claims, the letters included notice regarding the bases of the prior denials and the need for new and material evidence to reopen the claims. Kent v. Nicholson, 20 Vet. App. 1 (2006). The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Furthermore, the November 2008 notice letter was provided prior to the initial adjudication of the claims in April 2009. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran's service treatment records and all identified and available post service treatment records have been obtained. 

Regarding the claims to reopen, VA's duty to provide a medical examination only applies if new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii). Here, for the reasons explained below, the Board finds that new and material evidence has not been received with respect to the claims for service connection for a deviated nasal septum and residuals of surgery to the left hand. Therefore VA examinations are not warranted. 

As to the secondary service connection claim for left hand arthritis, as discussed in greater detail below, this claim was denied as the disorder which forms the basis of the secondary claim was not service-connected, therefore no examination is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and material evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014). In general, Board decisions which are unappealed become final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed. If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact. 38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Residuals of left hand surgery

In a May 2008 Board decision, the Board denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of left hand surgery arising from VA treatment.  The Veteran sought no appeal of that decision. Thus, it is final. See 38 C.F.R. § 20.1100.

The May 2008 Board decision denied compensation benefits under 38 U.S.C.A. § 115 for residuals of left hand surgery because the Board found that there was no evidence that VA provided treatment that was below the proper standard of care, or that the VA was careless or negligent.  The Board also found no competent medical evidence that the Veteran's residual nerve damage was an additional disability due to the VA treatment or surgery, as opposed to a result of her initial laceration injury.  

The evidence at the time of the May 2008 Board decision consisted of evidence of the Veteran's initial hand injury and treatment on July 19, 2000 and her subsequent surgery on July 27, 2000.  The record also consisted of continuous treatment records for her left hand, including the Veteran's lay complaints of limitation of motion, tingling, and numbness.  

Also considered in the May 2008 Board decision was a January 2005 VA examination in which the examiner found that the Veteran did not have an additional disability of the left hand resulting from VA surgery and that there was no evidence that the care rendered to the Veteran was below the standard of care.  

The evidence submitted since the May 2008 Board decision consists of updated treatment records and additional lay statements by the Veteran.  

Although the updated treatment records are new, as they were not previously of record, they are not material to the claim as they do not raise a reasonable possibility of substantiating the Veteran's claim.  None of the newly submitted records support a finding that the Veteran has a residual disability as a result of her VA surgery or treatment or that her care at the VA was below the proper standard of care or that the VA was negligent or careless.  

Additionally, although the Veteran's lay statements that she has an additional disability as a result of VA treatment support her claim, these statements are cumulative and redundant of the statements that were of record at the time of the May 2008 Board decision and therefore, not new and material.  

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of left hand surgery by the VA, has not been received; therefore, the requirements to reopen the claim have not been met, and the appeal must be denied. As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Deviated nasal septum

Service connection for a deviated septum was denied in a January 2003 rating decision.  The Veteran did not file an appeal of that decision, nor did she file new and material evidence within one year of that decision.  Therefore, the January 2003 rating decision is final.

The evidence at the time of the January 2003 rating decision consisted of service treatment records, post-service treatment records, and the Veteran's lay statements.  The RO denied service connection because the service treatment records showed no evidence of treatment for or a diagnosis of a deviated septum during service and no evidence of a nexus between her current disorder and service.  

In support of reopening her claims, the Veteran submitted updated VA treatment records and her own statements.  The treatment records show continuous treatment for a sleep disorder and chronic sinusitis.  While these diagnoses are new as they were not previously of record, even considering the low threshold of Shade, they do not raise a reasonable possibility of substantiating the Veteran's claim as they do not show an in-service event or injury and do not provide a nexus between the Veteran's deviated septum and her period of service.  

Additionally, with regard to the Veteran's lay statements, in a January 2009 statement, the Veteran reported that she injured her nose in a motor vehicle accident in 1982 and has had a problem with her nose and resulting respiratory and sleep disorders since undergoing surgery at the VA in 2000.  While this statement raises a possible claim for compensation under 38 U.S.C.A. § 1151, which is presently referred to the AOJ for adjudication, it does not raise a reasonable possibility of substantiating a claim of service connection as it neither supports the occurrence of an in-service event or injury, nor does it provide evidence of a nexus between the current disorders and service.  

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for a deviated nasal septum has not been received; hence, the requirements to reopen the claim have not been met, and the appeal must be denied. As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable. See Annoni, supra.



Service connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309(a). Relevant to this appeal, arthritis is among these disabilities. 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeal for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As such, service connection may be established by continuity of symptomatology for arthritis.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Regarding the standard of proof applicable to this appeal, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left hand arthritis

The Veteran has claimed service connection for arthritis of the left hand as secondary to residuals of left hand surgery.  As the Veteran's claim for compensation for residuals of left hand surgery under 38 U.S.C.A. § 1151 was denied and is not presently being reopened, service connection for a secondary claim is not warranted.  The Veteran has not claimed, nor is there competent evidence, that she has arthritis of the left hand directly due to service.  

Earlier effective date

The effective date of an award of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later. The effective date of an evaluation and award of compensation is generally the day following separation from service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014). 

In the case at hand, in a rating decision of November 1997, VA denied entitlement to service connection for PTSD due to a personal assault. The Veteran failed to perfect an appeal of that decision; thus, the November 1997 rating decision is final. 38 U.S.C.A. § 7105 (West 2002). 

No further claim for service connection for an acquired psychiatric disorder due to a personal assault was filed until March 4, 2002. In a May 2008 decision, the Board reopened the Veteran's previously-denied claim for service connection for PTSD, and granted entitlement to service connection for an anxiety disorder due to an in-service personal assault. 

In an April 2009 rating decision, the RO effectuated the Board's award of service connection for anxiety disorder, granting service connection and assigning a 10 percent evaluation, effective March 5, 2002, the date of the "reopened" claim.  In a March 2011 rating decision, the RO increased the Veteran's rating to 30 percent, effective March 2, 2002.  

As stated above, the rating decision of November 1997, which denied entitlement to service connection for PTSD, is final. No communication or other evidence noting an intent to file a claim for service connection for PTSD or other acquired psychiatric disorder was received from the time of the November 1997 decision up until the time of the Veteran's March 2002 petition to reopen her claim.  

As previously noted, the effective date of an award of compensation based on a claim reopened after final disallowance, as in this case, is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2014). In the case at hand, there is no indication that the Veteran's entitlement arouse any earlier than the date of receipt of her petition to reopen her claim in March 2002. Accordingly, an earlier effective date may not be assigned. 

In reaching this determination, the Board has taken into consideration the Veteran's statements.  Those statements, however, in and of themselves, do not provide a basis for a grant of the benefit sought in light of the evidence as a whole. Based on a review of the entire evidence of record, entitlement to an effective date earlier than March 2, 2002 for the award of service connection for anxiety disorder is not warranted.
ORDER

As new and material evidence has not been submitted, the application to reopen the previously denied claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of left hand surgery is denied.

As new and material evidence has not been submitted, the application to reopen the previously denied claim of service connection for a deviated nasal septum is denied. 

Service connection for arthritis of the left hand, as secondary to residuals of left hand surgery is denied.

Entitlement to an effective date prior to March 2, 2002 for the award of service connection for anxiety disorder is denied.


REMAND

The Veteran's most recent VA examination to assess her anxiety disorder was in April 2011.  In her May 2014, the Veteran stated that her anxiety has worsened since that time.  Therefore, a current examination is necessary.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In a December 2008 statement, the Veteran stated that she fell and hurt her right knee in February 1977 and has had pain in both knees ever since.  Post-service treatment records show the Veteran has osteoarthritis involving the knee in 2008.  The Veteran was not provided with an examination of the right knee.  Additionally, the Veteran has contended that she has a sleep disorder as a result of her anxiety disorder.  VA examinations for sleep disorder and right knee disorder to include arthritis are warranted. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has also contends that she has a respiratory disorder and sleep apnea due to her deviated nasal septum.  As the Board is presently referring a claim of compensation pursuant to 38 U.S.C.A. § 1151 for surgery for a deviated nasal septum, the Board finds her secondary claims of service connection for a respiratory disorder and sleep apnea to be inextricably intertwined with that issue and therefore, adjudication of those claims at this time is premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran by letter and request that she provide authorization identifying the names and addresses of all providers, to include any within the VA system, who are treating her for an acquired psychiatric disorder, to include anxiety, a sleep disorder and a respiratory disorder. After securing the necessary releases, the AOJ should request this information and associate it with the claims folder if it is not already of record. 

2. After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA orthopedic examination to determine the etiology of her current right knee disorder and whether such right disorder to include arthritis is related to the veteran's service. 

The entire paper and electronic claims file as well as a copy of this remand should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner should consider the Veteran's statement regarding right knee problem in service to be credible. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation based on the specific facts and evidence in this case as well as relevant medical principles must provided. 

3. The Veteran should also be scheduled for a psychiatric examination to determine the current severity of the current anxiety disorder.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

4. Schedule the Veteran for a VA examination regarding her sleep disorder. The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must opine whether the Veteran has a diagnosis of a sleep disorder. 

Then, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed sleep disorder was caused by or aggravated by the Veteran's anxiety disorder. 

5. After taking any further development deemed appropriate, re-adjudicate the claims.  The claims of service connection for a respiratory disorder and s sleep disorder, secondary to a deviated nasal septum must remain pending until a claim of compensation under 38 U.S.C.A. § 1151 for a deviated nasal septum is adjudicated.  

6. If a benefit is not granted, provide a supplemental statement of the case to the appellant and her representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


